Citation Nr: 0636428	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-34 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
to include being claimed as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from December 1986 to May 
1987 and from November 1990 to June 1991.  Service records 
indicate service in the Southwest Asia Theater during the 
Persian Gulf War.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

In the October 2002 rating decision, the RO, in pertinent 
part, denied the veteran's claim of entitlement to service 
connection hearing loss.  The veteran perfected an appeal.

In August 2005, the Board remanded this issue for further 
development.   
A supplemental statement of the case (SSOC) was issued by the 
VA Appeals Management Center Resource Unit in March 2006 
which continued the previous denial of service connection for 
bilateral hearing loss.  The issue is once again before the 
Board.

Issues not on appeal

In the October 2002 rating decision, the RO also denied the 
veteran's claims of entitlement to service connection for 
hidradenitis suppurativa and an eye disability.  The veteran 
perfected an appeal as to those denials.

In August 2005 decision and remand, the Board denied service 
connection for hidradenitis suppurativa.  That issue has been 
finally resolved and will be discussed no further herein.  
See 38 U.S.C.A. § 20.1100 (2006).  

The Board remanded the issue of the veteran's entitlement to 
service connection for an eye disability.  In a March 2006 
rating decision, service connection was granted for 
conjunctivitis, blepharitis, and trichiasis.  That matter 
accordingly has been resolved.  A zero percent 
(noncompensable) rating was assigned effective December 8, 
1997, and a 10 percent disability rating was assigned 
effective July 18, 2005.  To the Board's knowledge, the 
veteran has not disagreed with the assigned rating or its 
effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran has an undiagnosed illness manifested by bilateral 
hearing loss.

2.  The competent medical evidence indicates the veteran's 
bilateral hearing loss is related to acoustic trauma in 
service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss, to include being claimed as a chronic 
disability due to an undiagnosed illness.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

With respect to the claim, a VCAA letter was sent to the 
veteran and to her representative by the RO in April 2002.  
The veteran and her representative have not contended that 
VCAA notice was in any way inadequate.  

As is discussed below, the Board's decision has resulted in 
allowance of service connection.  Although the veteran has 
not been provided notice under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), it is not the Board's responsibility to 
assign a disability rating and effective date therefor.  The 
Board is confident that prior to doing so, the agency of 
original jurisdiction will provide the veteran with 
appropriate notice under Dingess.

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  
See Hensley, supra.

Service connection - undiagnosed illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2006).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2006).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2006).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).

Analysis

The veteran seeks service connection for bilateral hearing 
loss, both as a symptom of an undiagnosed illness associated 
with her Persian Gulf service [see 38 C.F.R. § 3.317] or as a 
disease entity directly related to her military service [see 
38 C.F.R. § 3.303].  The Board will address each of these 
contentions in turn.

Undiagnosed illness

It is undisputed that the veteran served in Southwest Asia 
during the Persian Gulf war.  However, the medical evidence 
clearly demonstrates that the medical problem for which the 
veteran is seeking service connection, bilateral hearing 
loss, is the product of a diagnosed disease entity, and not 
of an undiagnosed illness.

The medical evidence does not demonstrate that decrease in 
hearing diagnosed as bilateral hearing loss is of unknown or 
unascertainable etiology.  Service connection based on the 
veteran's Gulf War service is therefore not warranted.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(ii).

Having determined that bilateral hearing loss is not a 
chronic disability due to undiagnosed illness, the Board must 
now determine, under Combee, whether service connection is 
appropriate for the disorder that has been diagnosed; that 
is, the Board must now determine whether bilateral hearing 
loss was incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Direct service connection

The veteran has alternatively contended that service 
connection should be granted for hearing loss regardless of 
the Persian Gulf regulations.  Through her accredited 
representative, she has pointed out that she experienced ear 
problems while on active duty.

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA.  The report of the 
October 19, 2005, VA examination shows that the auditory 
thresholds for 500, 1000, and 3000 Hertz are 26 decibels or 
greater.  A VA treatment record dated in November 15, 2005, 
reflects that the auditory thresholds for 500, 1000, 3000, 
and 4000 Hertz are 26 decibels or greater.  A February 2006 
memorandum from a VA audiologist reveals that the above-
mentioned testing is an accurate representation of her 
current hearing loss.  Hickson element (1) is therefore 
satisfied.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran has asserted that she was 
exposed to loud noises while working as a medic.  The 
veteran's service personnel records reflect that she was a 
medic during the Persian Gulf War.  The report of an May 11, 
1991 audiogram reflects that the veteran was routinely 
exposed to hazardous noise.    

Although the VA audiologist who prepared the February 2006 
memorandum determined that it was unlikely that the veteran 
was exposed to hazardous noise as a medic, this is a factual 
determination which the Board must make and which must be 
based on the entire evidence of record.  Here, the 
contemporaneous service records, in the form of the May 1991 
audiogram, indicate that the veteran was exposed to hazardous 
noise in service.   The veteran herself has so stated.  The 
Board accepts that she may have been exposed to acoustic 
trauma.  In-service incurrence of injury, that is to say 
hazardous noise exposure, has been shown.  Hickson element 
(2) is thus satisfied.

Moving to element (3), medical nexus, there are two opinions 
on this matter.  The VA audiologist who prepared the February 
2006 memorandum noted that the veteran's hearing slightly 
worsened from the time of entrance during her first period of 
active service to the time of separation from her second 
period of active service.  Although somewhat indicative of 
in-service incurrence of hearing loss, this does not 
constitute a specific nexus opinion.  However, the October 
2005 VA examiner opined that it is as likely as not that the 
veteran's hearing loss is related to active service.  

The board finds that the evidence for and against the 
veteran's claim is in equipoise.  
Resolving doubt in the veteran's favor, the Board finds that 
the evidence is in equipoise as to medical nexus between the 
veteran's bilateral hearing loss and active service.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  
Hickson element (3), and therefore all elements necessary to 
establish service connection, has been satisfied.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed to establish service connection 
for bilateral hearing loss.  The benefit sought on appeal is 
accordingly allowed.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


